Citation Nr: 1418946	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  97-05 263	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for depression from November 7, 1996, to May 4, 2011.  


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to October 1972.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC), which established service connection for depression and assigned a staged evaluation.  The Veteran expressed disagreement with the downstream issues (i.e., the assigned evaluations and effective dates), and the present appeal ensued.  Original jurisdiction of the issue before the Board resides in the VA Regional Office in San Diego, California.  

This issue, among others, was previously before the Board in October 2012, and the Veteran's claims for an increased evaluation of depression and an earlier effective date for the grant of service connection for depression were partially granted.  These partial allowances have been implemented by the RO in a December 2012 rating decision.  

The Veteran appealed the portion of the Board's October 2012 decision which denied entitlement to an initial evaluation in excess of 50 percent for depression from November 7, 1996, to May 4, 2011, to the United States Court of Appeals for Veterans Claims (the Court).  Pursuant to a July 2013 Order granting a June 2013 Joint Motion for Partial Remand (JMR), the Veteran's appeal has been remanded to the Board.  It was noted in the June 2013 JMR that the other issues decided by the Board in October 2012 were not being appealed to the Court.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a statement received in March 2014, after the Veteran's claims file was returned to the Board from the Court, the Veteran's private attorney indicated that the Veteran wished to appear at a hearing before a member of the Board conducted via videoconferencing equipment.  Such a hearing has not been scheduled, and the Board observes that failure to afford the Veteran a hearing would amount to a denial of due process.  Therefore, the Veteran should be scheduled for a videoconference hearing.  

In order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a VA videoconference hearing with a member of the Board in accordance with the March 2014 request from his private attorney.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



